Title: From Thomas Jefferson to University of Virginia Board of Visitors, 30 September 1821
From: Jefferson, Thomas
To: University of Virginia Board of Visitors


Dear Sir
Monticello
Sep. 30. 21.
Mr Brockenbrough has been closely engaged, since our last meeting in settling the cost of the buildings finished at the University, that we might obtain a more correct view of the state of our funds, and see whether a competency will remain for the Library. He has settled for 6. Pavilions, 1. hotel, and 35. dormitories and will proceed with the rest; so that I hope, by our next meeting, the whole of the 4. rows will be nearly settled. From what is done he has formed an estimate of the cost of what is yet to be done; & guided in it by actual experience, it is probably nearly correct. the result is that our actual reciepts heretofore, with what is still to be recieved of the loan of this year, after paying for the lands and all incidental & current expences, will exactly compleat the 4. rows of buildings for the accomodation of the Professors and students, amounting in the whole to 195.000. Dollars, and leave us without either debt or contract.In the conjectural estimate laid before the visitors at their last meeting it was supposed that the 3. annuities of 1822. 23. & 24. would suffice for the Library and current charges, without the aid of the unpaid subscriptions, which were reserved therefore as a contingent fund. by this more actual estimate it appears that the unpaid subscriptions, valued at 18.000. D. will be necessary to compleat that building. So that that conjectural estimate fell short by 18.000 D. of the real cost of the 4. rows; which in a total of 195.000. D. is perhaps not over-considerable. I call it the real cost because that of the unfinished buildings is reckoned by the real cost of those finished. The season being now too far advanced to begin the Library, and the afflicting sickness in Genl Cocke’s family having deprived me of the benefit of consultation with him, I think it a duty to leave that undertaking entirely open and undecided, for the opinion of the visitors at their meeting in November, when it is believed the actual settlements will have reached every thing, except 1. pavilion, and 3. Hotels, which alone will be unfinished until the spring.—The considerations which urge the building the hull, at least, of the Library, seemed to impress the board strongly at their last meeting; and it is put in our power to undertake it with perfect safety, by the indefinite suspension by the Legislature of the commencement of our instalments. This leaves us free to take another year’s annuity, to wit, that of 25. before we begin instalments, should the funds fall short which are here counted on for that building. The undertakers are disposed to accept and collect themselves the outstanding subscriptions in part of payment. You will distinguish in this statement, by their enormous cost, the pavilions No 3 & 7. and 16. dormitories contracted for in 1817 & 18 at the inflated prices prevailing then while we acted as a central college only. in 1819. & the following years, prices were reduced from 25. to 50. per cent. the enlarged cost of the latter dormitories has been occasioned by the unevenness of the ground, which required cellars under many of them.I shall hope to have the pleasure of recieving you at Monticello a day, at least, before that of our meeting, as we can prepare our business here so much more at leisure than at the University. I salute you with constant and affectionate Friendship & respectTh: Jefferson